DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is in response to the claim amendments and remarks filed on December 6, 2021 for the application filed July 9, 2020 which does not claim foreign or domestic priority. Claims 1, 7, 9 and 15 have been amended, claims 3, 11 and 17 have been cancelled and claims 21-23 have been newly added. Claims 1-2, 4-10, 12-16 and 18-23 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-10, 12-16 and 18-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-2, 4-8 and 21-23 are directed towards a method for characterizing the outcome of clinical trials (i.e. a process) which is a statutory category.  Claims 9-10 and 13-14 are directed towards a computer program product for characterizing the outcome of clinical trials (i.e. a manufacture) which is a statutory category (i.e. a machine) which is a  
Under step 2A, prong one of the 2019 Revised Patent Subject Matter Eligibility Guidance, independent claims 1, 9 and 15 are determined to be directed to an abstract idea because an abstract idea is recited in the claims which fall within the subject matter groupings of abstract ideas. The abstract idea (identified in bold) recited in the representative claim 1 is identified as: 
A method for characterizing the outcome of clinical trials, the method comprising: 
monitoring a clinical trial process associated with a set of clinical trial information, wherein the clinical trial status includes a completion assessment selected from the group consisting of terminated, not pursued, completed, and continued; 
generating, in response to the monitoring, a clinical trial status; 
aggregating the clinical trial status and at least a subset of the set of clinical trial information with a plurality of historical clinical trial statuses and information; 
generating, from the aggregation, a queryable knowledge base describing each of the aggregation of clinical trial statuses and information, wherein generating the quervable knowledge base includes using a neural network to generate links between the set of clinical trial information and at least one further set of clinical trial information by transforming an input of a layer of the neural network into an output; and 
notifying, in response to the generation of the queryable knowledge base, a user of at least one of the aggregation of clinical trial statuses and information.
The identified limitations in the identified abstract idea fall within the subject matter grouping of mental processes. The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “processor”, “memory”, “device” and “computer program product” (claims 9 and 15), nothing in the identified limitations precludes the steps from practically being performed in the mind or on pen and paper. For example, a clinical researcher may monitor clinical trials, mentally or manually generate the clinical trial status, mentally or manually aggregate the clinical trial status and information, mentally or manually generate a queryable knowledgebase and mentally or manually notify a user of the aggregated information in the knowledge base. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Additionally, the identified limitations may also fall within the subject matter grouping of certain methods of organizing human activity as monitoring and aggregating clinical trial information and status in a knowledge based to be queried is 
Under step 2A, prong two of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether the identified abstract ideas are integrated into a practical application. After evaluation, there is no indication that any additional elements or combination of elements integrate the abstract idea into a practical application, such as through: an additional element that reflects an improvement to the functioning of a computer, or an improvements to any other technology or technical field; an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; an additional element that implements the judicial exception with, or uses the judicial exception in connection with, a particular machine or manufacture that is integral to the claim; an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Conversely, the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than a recitation of:
Generally linking the abstract idea to a particular technological environment or field of use. The additional elements of using neural networks to generate a knowledge base by transforming an input of a layer of the neural network into an output simply link the abstract idea to the field of use of machine 
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. The additional elements a “processor”, “memory”, “device” and “computer program product”  are considered to be similar to adding the words “apply it” with the judicial exception, mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea because the claims recite only the idea of a solution or outcome and fail to recite details of how a solution to a problem is accomplished (how information is aggregated, how the knowledge base is generated and how the knowledge base is queried). 
Dependent claims 2-8, 10-14 and 16-20 add additional limitations, but these only serve to further limit the abstract idea, and are therefore also directed towards fundamentally the same abstract idea as independent claims 1, 9 and 15, do not integrate the abstract idea into a particular application and/or do not amount to an inventive concept or significantly more as described below.
Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether provide an inventive concept by determining if the claims include additional elements or a combination of elements that are sufficient to amount to significantly more than the judicial exception. After evaluation, there is no indication that an additional element or combination of elements are sufficient to amount to 
The dependent claims merely present additional abstract information in tandem with further details regarding the elements from the independent claims and are, therefore, directed to an abstract idea for similar reasons as given above. For example, dependent claims 2, 4-7, 10, 12-14 and 16 and 18-23 merely indicate what the clinical trial information/statuses include, which do not add significant limitations to the claims and the mental process/human activity of querying information, generating information/scores and cross-referencing information. The additional limitation in claims 14 and 20 regarding the relational database is simply a generic computer database. The neural network for cross-referencing in claim 7 is recited at such a high level of generality that this simply generally linking the abstract idea to a particular technological environment or field of use of machine learning. Furthermore, the nominal recitation of using different layers, activations functions and different activation functions in claims 21-23 is simply a high level recitation of how neural networks work and are constructed which is well-understood, routine and conventional as evidenced by Chen and Burges. 
Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements amounts to an inventive concept.
Therefore, whether taken individually or as an ordered combination, claims 1-2, 4-10, 12-16 and 18-23 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-10, 12-16, 18-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Welsh et al. (U.S. Pub. No. 2016/0117470) in view of Chen et al. (A general approach for improving deep learning-based medical relation extraction using a pre-trained model and fine-tuning).
Regarding claim 1, Welsh discloses a method for characterizing the outcome of clinical trials (Paragraph [0022] - present invention concern a system inferring and delivering precision medicine information: that is, a system for integrating information from disparate databases concerning—among other domains—drugs, genes, and conditions such that doctors and patients can search for a condition along with any other terms corresponding to domains that characterize the particular situation of a subject with the condition, and obtain all information about drug and drug trials relevant the subject's particular situation. Also see paragraph [0030].), the method comprising: 
monitoring a clinical trial process associated with a set of clinical trial information (Paragraph [0033] - These data sources are used to populate each domain with instances, such as trials, genes, mutations, conditions, clinical findings, drugs, and the like. Paragraph [0034] - During data acquisition process 304, the data are pulled from the data sources 104 in their native format (structured, semi-structured, or unstructured) and loaded into knowledgebase 108 The acquisition process is repeated regularly and augmented, creating metadata which is also stored with the data.); 
Paragraph [0048] - Trials panel 612 displays trial results 614 a, 614 b, and 614 c. Each trial result 614 displays information and links to more information about the respective trial. The trial phase indicators 616 display the current phase of the trial. Paragraph [0058] - In certain embodiments, a trial also has intrinsic priority assignment affecting its ranking in search results. This may be related to a trial's phase, enrolling status (enrolling—recruiting, available, enrolling by invitation; completed, etc), trial type (e.g., observational or interventional), or a custom score boost or reduction. Also see fig. 10.) wherein the clinical trial status includes a completion assessment selected from the group consisting of terminated, not pursued, completed, and continued (Fig. 6 shows that the trial status indicates the phase and enrollment status, i.e. indicating continued and completed. Also see paragraph [0058].); 
aggregating the clinical trial status and at least a subset of the set of clinical trial information with a plurality of historical clinical trial statuses and information (Paragraph [0033] - These data sources are used to populate each domain with instances, such as trials, genes, mutations, conditions, clinical findings, drugs, and the like. Paragraph [0034] - During data acquisition process 304, the data are pulled from the data sources 104 in their native format (structured, semi-structured, or unstructured) and loaded into knowledgebase 108 The acquisition process is repeated regularly and augmented, creating metadata which is also stored with the data.); 
generating, from the aggregation, a queryable knowledge base describing each of the aggregation of clinical trial statuses and information, wherein generating the queryable knowledge base includes Abstract - Disclosed herein are systems, methods, and machine readable media for implementing a knowledgebase for inferring relationships between biological categories such as patient conditions, drugs, medical groups, genes, and trials, and for flexibly querying that system to access relevant categories of results, such as drugs and ongoing clinical trials. Paragraph [0029] Knowledgebase 108 refers to one or more databases for storing and accessing domain relationships and corresponding direct and indirect connections between database domain instances falling within the same and different domains. Also see fig. 3.); and 
notifying, in response to the generation of the queryable knowledge base, a user of at least one of the aggregation of clinical trial statuses and information (Fig. 6 shows the results from querying the knowledgebase, construed as a notification.).
Welsh does not explicitly disclose wherein generating the queryable knowledge base includes using a neural network to generate links between the set of clinical trial information and at least one further set of clinical trial information by transforming an input of a layer of the neural network into an output.

Chen teaches that it was old and well known in the art of medical relation extraction at the time of the filing to use a neural network to generate links between the set of clinical trial information and at least one further set of clinical trial information by transforming an input of a layer of the neural network into an output. (Chen, “Introduction” and figure 4 discuss and show using a neural network to extract relations from corpus’ of medical text. Page 13, “Discussion”, last paragraph, discusses applying this approach for clinical trial screening, clinical decision-making and drug discovery. Page 9 discusses that The main architecture of the 1d-CNN consists of (i) an input layer, which converts variable-length medical relation documents into fixed-length vectors; (ii) a convolution layer, in which multiple filters move across the input vectors to extract semantic features through one-dimensional convolution; (iii) a pooling layer, in which the most useful semantic features are selected by a max-overtime pooling operation (36) and (iv) an output layer, in which multiple features are concatenated and classified by a fully connected SoftMax classifier. Also see figure 4.) to achieve state-of-the-art performance (Chen, page 13, “Conclusions”).
Therefore, it would have been obvious to one of ordinary skill in the art of medical relation extraction at the time of the filing to modify generating of the knowledge base of Welsh to use a neural network by transforming an input of a layer of the neural network into an output, as taught by Chen, in order to achieve state-of-the-art performance.

Regarding claim 2, Welsh further discloses wherein the clinical trial information further includes at least one feature selected from the group consisting of disease ontology, gene ontology, chemical structure, biologic, course of treatment, therapy, and indication (Fig. 4 shows that the trial 402 is associated with information including condition, gene, mutation, drug, drug class, etc. Also see fig, 6 showing the trial information including disease.).

Regarding claim 3, Welsh further discloses wherein the clinical trial status includes an evaluation of the clinical trial process into a completion assessment, wherein the completion assessment is selected from the group consisting of terminated, not pursued, completed, and continued (Fig. 6 shows that the trial status indicates the phase and enrollment status, i.e. indicating continued and completed. Also see paragraph [0058].).

Regarding claim 4, Welsh further discloses wherein the clinical trial information for each aggregation includes a treatment-indication pair (Fig. 4 shows that the trial is associated with a drug/drug class and a condition.), and wherein notifying the user further comprises: 
receiving, from the user, a query including a first treatment-indication pair (Fig. 6 shows a query for breast cancer-herceptin pair.); 
identifying, according to the query, a subset of the aggregation associated with the first treatment-indication pair (Fig. 6 shows identified information for clinical trials associated with the breast cancer-herceptin pair.); and 
notifying the user of the identified subset (Fig. 6 shows that this information is displayed, construed as notifying.).

Regarding claim 5, Welsh further discloses wherein the identifying further comprises generating, from the identified subset, a treatment effectivity for each aggregation within the subset (Paragraph [0048] - each drug associated with the trials is provided with a confidence indicator that indicates a qualitative assessment, or a status such as “FDA approved” or “experimental drug.” Also see fig. 6. Paragraph [0023] - Each search result may be associated with a confidence measure that allows the user to view the most trusted drugs first, and that explains the strength of the evidence supporting the relevance of the drug or trial. Search results are assigned a higher confidence, where, for example, a drug is FDA-approved to treat a given condition, and assigned a lower confidence, where, for example, a trial examining a drug for treating a condition is in an early phase, such as Phases 1 or 2. Search results may additionally be provided alongside a confidence indicator for communicating the relevance or confidence in the particular result to a use. Also see paragraph [0040] discussing associating a clinical finding with the trial, which could be a treatment effectivity.).

Regarding claim 6, Welsh further discloses wherein the knowledge base is stored using a relational database (Paragraph [0031] - The domain/instance relationships and connections of knowledgebase 108 may be stored using a key-value database, document-oriented database, object-oriented database, or other NoSQL database. In some embodiments, a relational database may be used.), and wherein the aggregation of clinical trial statuses and information is cross-referenced according to clinical trial status, disease ontology, gene ontology, chemical structure, biologic, course of treatment, therapy, indication, and treatment effectivity (Fig. 4 and paragraph [0040] - An instance of trial 402 is a formal medical evaluation, such as a clinical trial. A study type 404 is a category of clinical trial. A trial location 406 is the location where a particular trial is based or administered from. A medical group 410 is an organization that may be associated with or responsible for a trial, drug, publication, clinical finding, or the like. A drug 408 is a therapeutic agent such as a molecule or macromolecule (course of treatment/therapy). A condition 410 is a disease or medical status that may be associated with a patient (disease ontology/indication). An anatomy site 412 is a site in the human body that may be affected by a condition. A publication 414 is a public written work, such as an article describing research. A clinical finding 416 is a research observation, such as an association between a mutation 418 and a condition 410 (treatment effectivity). A mutation 418 is a particular genetic variation, such as a specific single nucleotide polymorphism (SNP) in a gene 420 (biologic) . A gene 420 is a unit of genetic information that encodes a protein (gene ontology). A drug class 422 is a category of drugs 408, such as drugs targeting the same biological mechanism or signaling pathway, or drugs using the same chemical scaffold (chemical structure). Fig. 10 shows that the trial is associated with status and phase of the trial (clinical trial status).).

Regarding claim 7, Welsh further discloses automatically cross-referencing the aggregation of the clinical trial statuses and information (Paragraphs [0022]) but does not explicitly disclose wherein the neural network is employed to cross-reference the aggregation of clinical trial statuses and information.
Chen teaches that it was old and well known in the art of medical relation extraction at the time of the filing to employ a neural network d to cross-reference the aggregation of clinical trial statuses and information (Chen, “Introduction” and figure 4 discuss and show using a neural network to extract relations from medical text. Page 13, “Discussion”, last paragraph, discusses applying this approach for clinical trial screening, clinical decision-making and drug discovery.) to achieve state-of-the-art performance (Chen, page 13, “Conclusions”).
Therefore, it would have been obvious to one of ordinary skill in the art of medical relation extraction at the time of the filing to modify the automatic cross-referencing of Welsh such that a neural network is employed to cross-reference the aggregation of clinical trial statuses and information, as taught by Chen, in order to achieve state-of-the-art performance.

Regarding claim 8, Welsh further discloses wherein the cross-references of the aggregation are used to generate a success score for the identified subset (Paragraph [0048] - each drug associated with the trials is provided with a confidence indicator that indicates a qualitative assessment, or a status such as “FDA approved” or “experimental drug.” Also see fig. 6. Paragraph [0023] - Each search result may be associated with a confidence measure that allows the user to view the most trusted drugs first, and that explains the strength of the evidence supporting the relevance of the drug or trial. Search results are assigned a higher confidence, where, for example, a drug is FDA-approved to treat a given condition, and assigned a lower confidence, where, for example, a trial examining a drug for treating a condition is in an early phase, such as Phases 1 or 2. Search results may additionally be provided alongside a confidence indicator for communicating the relevance or confidence in the particular result to a use. Also see paragraphs [0056]-[0058].).

Regarding claims 9-10, 12-16 and 18-20: all limitations as recited have been analyzed and rejected with respect to claims 1-2 and 4-6.  Claims 9-10 and 12-14 pertain to a computer program product for characterizing the outcome of clinical trials, corresponding to the method for characterizing the outcome of clinical trials of claims 1-2 and 4-6. Claims 15-16 and 18-20 pertain to a system for characterizing the outcome of clinical trials, corresponding to the method for characterizing the outcome of clinical trials of claims 1-2 and 4-6. Claims 9-10, 12-16 and 18-20 do not teach or define any new limitations beyond claims 1-2 and 4-6 beyond the generic computer structure using to implement the method (i.e. memory, processor, device storage medium) which is disclosed by Welsh by figure 12; therefore claims 9-10, 12-16 and 18-20 are rejected under the same rationale.

Regarding claim 21, Welsh as modified by Chen further discloses wherein: the neural network includes the layer and a further layer; the further layer is configured to receive, as a further input, an output of the layer; and the further layer utilizes an activation function to transform the further input into a further output (As incorporated into claim 1, Chen, page 9 discusses that The main architecture of the 1d-CNN consists of (i) an input layer, which converts variable-length medical relation documents into fixed-length vectors; (ii) a convolution layer, in which multiple filters move across the input vectors to extract semantic features through one-dimensional convolution; (iii) a pooling layer, in which the most useful semantic features are selected by a max-overtime pooling operation (36) and (iv) an output layer, in which multiple features are concatenated and classified by a fully connected SoftMax classifier Page 10 discusses using an activation function.)

Regarding claim 23, Welsh as modified by Chen further discloses wherein: the activation function is selected from the group consisting of a rectified linear unit function, a softplus function, and a soft step function (As incorporated into claims 1 and 21. Chen, page 10 discusses using rectified linear units for the activation function.).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Welsh et al. (U.S. Pub. No. 2016/0117470) in view of Chen et al. (A general approach for improving deep learning-based medical relation extraction using a pre-trained model and fine-tuning) and Burges et al. (U.S. Pub. No. 2007/0239632).
Regarding claim 22, Welsh as modified by Chen does not appear to explicitly disclose wherein: the layer utilizes an activation function that is different than the activation function utilized by the further layer. 
Burges teaches that it was old and well known in the art of neural networks at the time of the invention wherein: the layer utilizes an activation function that is different than the activation function utilized by the further layer (Burges, [0056] disuses that the specific activation functions employed are largely a matter of implementation choice in any given application. It is possible for each and every unit in a neural network to have a unique activation function. However, it is typical for units within the input and hidden layers to have the same activation function and to use different functions for the output layer. Again, whether to use different functions is primarily an implementation choice.).
.

Response to Arguments
Applicant's arguments filed December 6, 2021 regarding claims 1-2, 4-10, 12-16 and 18-23 being rejected under 35 U.S.C. §101 have been fully considered but they are not persuasive.
Applicant argues that using a neural network to generate the knowledge base cannot practically be performed in the human mind and is not a method of organizing human activity. However, the use of the neural network is recited at a high level of generality and the claim is not directed to neural networks, but merely generally links the claims to machine learning under step 2A prong two and it is recited in such a way that it is considered well-understood, routine and conventional under step 2B. Therefore, the claim is still directed to the abstract idea recited above which is considered to fall within the groupings of mental processes and methods of organizing human activity.

Applicant argues that the recitation of the neural network improves the functioning of a computer such that the claims are eligible under step 2A, prong 2. However, the Applicant admits that the generation of a knowledge base has been done manually and therefore, the neural network is simply used to automate a process 

Applicant’s argument regard step 2B are addressed with respect to step 2A, prong 2.

Applicant's arguments filed December 6, 2021 regarding claims 1-2, 4-10, 12-16 and 18-23 being rejected under 35 U.S.C. §103 have been fully considered but they moot in view of the new grounds of rejection.
Applicant is directed to the instant rejection which shows how the prior art teach the limitations of the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/DEVIN C HEIN/Examiner, Art Unit 3686